SCHOONMAKER, District Judge.
The defendant in this case has asked for a severance in a cause of action declared on as one of trespass., wherein Pete Sporia, plaintiff, was the owner and operator of a Ford sedan which came into collision with an auto bus of defendant, causing injuries to the other plaintiff, Stephen Kosana, who was riding in the automobile of Pete Sporia. The defendant desires to bring on the record as an additional defendant, Pete Sporia, the owner and operator of the passenger car in which Stephen Kosana was riding as a passenger. As Pete Sporia is already a party to this action, we are of the opinion that he cannot be brought on the record as an additional defendant. See our opinion filed this day in Kerna v. Trucking, Inc., 3 F.R.D. 195.
Petition for severance will be denied.